727 N.W.2d 611 (2007)
DEPARTMENT OF TRANSPORTATION, Plaintiff-Appellee,
v.
ROOKS FAMILY TRUST, J.F. Girard Rooks, and Jeanne A. Rooks, Co-Trustees, Defendants-Appellants, and
Union Bank & Trust Co., N.A., and Pater Brothers Farms, a/k/a John Pater, Defendants.
Docket No. 132484. COA No. 264337.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the October 5, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.